Case 2:17-cv-04140-DWL Document 174-4 Filed 07/08/19 Page 1 of 3




                 EXHIBIT D
     Case 2:17-cv-04140-DWL Document 174-4 Filed 07/08/19 Page 2 of 3

                                                                 Page 1                                                                Page 3
        IN THE UNITED STATES BANKRUPTCY COURT                              1            INDEX TO EXHIBITS (CONTINUED)
        FOR THE DISTRICT OF WYOMING                                            NO.                         PAGE
                                                                           2
        Case No. 16-20002 Chapter 11                                           5     1/10/14 E-Mail to Ms. Blazar         208
                                                                           3   6     Hometown Bank Account Documents             211
        ------------------------------------------------------                 7     U.S. Treasury Checks              213
                                                                           4   8     Hometown Bank Statements               214
                                                                               11     String of E-Mails              221
        In re:                                                             5   12     9/6/14 Letter From Mr. Beeman          225
                                                                               13     Flow of Funds Analysis             237
        DENNIS MEYER DANZIK,                                               6   16     Affidavit of Compliance of Dennis      255
                                                                                     Danzik
                                                                           7   19     5/6/16 E-Mail From Mr. Bogardus         265
        ------------------------------------------------------                 20     5/6/15 E-Mail From Mr. Bogardus         266
                                                                           8   23     M2r Wire Instructions             262
                                                                               27     DEJA Ii 3/11/13 Letter Agreement        279
                                                                           9   29     Exemplified Judgment               194
                                                                               34     Invoices                    11
                                                                          10   36     Summary of Expenses and Disbursements 12
                                                                               41     January 2016 Second Amended Mor           13
                                                                          11   43     March 2016 Amended Mor                 24
                                                                               44     April 2016 Mor                 35
                                                                          12   45     May 2016 Mor                    39
                                                                               46     June 2016 Mor                  51
                     2004 EXAMINATION                                     13   47     July 2016 Mor                  57
                  DEPOSITION OF DENNIS M. DANZIK                               48     August 2016 Mor                  66
                                                                          14   49     September 2016 Mor                 73
                   December 14 and 15, 2016                                    52     Proposed Chapter 11 Disclosure        99
                      11:27 a.m.                                          15         Statement
                                                                               57     Summons in a Civil Action/Defamation 53
            Taken in behalf of Creditors CWT Canada and                   16         Complaint
                                                                          17
        Resource Recovery Corporation, pursuant to Order, and in          18                MARKED QUESTION
        accordance with the applicable Federal Rules of Civil             19             Page     Line
        Procedure, via Skype, before Merissa Racine, Registered           20             91      24
        Diplomate Reporter and Notary Public in and for the                              119      23
                                                                          21             174      21
        County of Laramie, State of Wyoming.                                             174      25
                                                                          22             175      3
                                                                                         177      24
                                                                          23
                                                                          24
                                                                          25


                                                                 Page 2                                                                Page 4
 1                   APPEARANCES                                           1                  PROCEEDINGS
 2
       For CWT Canada and      Marcus Williams Young &                     2                    DENNIS M. DANZIK,
 3     Resource Recovery      Zimmermann
       Corporation:       106 East Lincolnway
                                                                           3    having been first duly sworn, was examined and testified
 4                   Suite 300                                             4    as follows, to-wit:
                     BY: MR. BRADLEY T. HUNSICKER
 5                                                                         5                      EXAMINATION
                     SCHLAM STONE & DOLAN
 6                   26 Broadway                                           6    BY MR. HUNSICKER:
                     No. 19                                                7        Q. Could you state your full name for the record,
 7                   New York, NY 10004
                     BY: MR. JEFFREY EILENDER                              8    please.
 8                       MR. BRADLEY NASH
 9     For Sigma Capital    MR. PAUL HUNTER                                9        A. Dennis Meyer Danzik.
       Opportunity Fund:     Attorney at Law
10                   2616 Central Avenue
                                                                          10        Q. Morning, Mr. Danzik. My name is Brad Hunsicker.
                     Cheyenne, WY 82001                                   11    I'm the attorney for the CWT parties in this case.
11
       For the Debtor:       LAW OFFICES OF KEN MCCARTNEY                 12    We're appearing today for a 2004 Examination in your
12                     P.O. Box 1364
                       Cheyenne, WY 82003-1364                            13    bankruptcy proceeding. Have you given a deposition
13                     BY: MR. KEN MCCARTNEY                              14    before?
14     Also present         BONNER LAW FIRM
       telephonically:      1102 Beck Avenue                              15        A. Yes.
15                     Cody, WY 82414
                       BY: MR. NICHOLAS CRANDALL                          16        Q. So you know the ground rules. I'll still lay
16
17            INDEX TO EXAMINATION
                                                                          17    them out. This is somewhat unusual. We have multiple
       WITNESS:                PAGE                                       18    parties. For the record we've got Paul Hunter here on
18
       DENNIS M. DANZIK                                                   19    behalf of Sigma. He's appearing from my office.
19      BY MR. HUNSICKER                          4
        BY MR. EILENDER                          167                      20           We have Jeffrey Eilender and Bradley Nash from
20      BY MR. HUNSICKER                          280                     21    the firm Schlam Stone and Dolan here appearing through
        BY MR. EILENDER                          281
21                                                                        22    Skype in New York.
22               INDEX TO EXHIBITS
23     NO.                         PAGE                                   23           And you are appearing via Skype from Arizona, I
24     1A 9/19/16 State of Delaware Entity   178                          24    assume?
         Details
25     3 RDX Consolidate Financial Statements 229                         25        A. I am in Arizona today, yes.
       4 2012 Tax Credit Payments          201



                                                                                                         1 (Pages 1 to 4)
 Case 2:17-cv-04140-DWL Document 174-4 Filed 07/08/19 Page 3 of 3

                                                    Page 13                                                        Page 15
 1   them being filed?                                           1    Q. Okay. On disbursements you're showing estimated
 2     A. Yes.                                                   2   federal taxes of roughly $1600; is that correct?
 3     Q. And did you sign all of those documents prior to       3    A. Yes, that's my estimated -- well, estimated for
 4   them being filed?                                           4   each month.
 5     A. Yes.                                                   5    Q. Was that a disbursement you actually made to the
 6     Q. Do you have any additions, deletions, corrections      6   IRS?
 7   or revisions that you need to make to any of those          7    A. No.
 8   documents at this time?                                     8    Q. It looks like on your disbursement, I'm only
 9     A. Not that I'm aware of.                                 9   seeing one disbursement for food at Taco Bell. I'm
10     Q. And are those documents accurate and truthful?        10   assuming that you had other meals in the month of
11     A. To the best of my knowledge at this time, yes.        11   January. I'm wondering how you paid for those meals?
12     Q. I want to start by going through your monthly         12    A. Well, typically I'll eat at one of the houses.
13   operating reports, and I think that we'll go ahead and     13   They have food there. I don't grocery shop.
14   we'll just start with the January 2016 Second Amended      14    Q. Let's -- When you said one of these houses, what
15   Monthly Operating Report. It's pleading No. 129.           15   houses are you referring to?
16     A. Okay.                                                 16    A. Either the house in -- my home in Cody, or as it
17     Q. And it's going to be marked as Exhibit 41.            17   is in the wintertime now, the rental house that my wife
18     A. I've got to grab something out of my briefcase        18   has in Scottsdale.
19   because I'm missing a couple of those. I'll be right       19    Q. What's the address of the home in Cody?
20   back.                                                      20    A. 1334 Sunset Boulevard South.
21           (Pause.)                                           21    Q. What's the address of the house in Arizona?
22     A. All right. I'm back.                                  22    A. You know, I have no idea. It's on something San
23     Q. Would you agree that the amount listed under          23   Marcos Drive or something. It's in north Scottsdale --
24   operations, the $6,465 number, would equal the sum of      24   or San Vincent or...
25   all invoices you created in the month of January?          25    Q. And you're showing no utility expenses in the


                                                    Page 14                                                        Page 16
 1     A. One minute, please. 6,465, that's correct.             1   month of January; is that correct?
 2     Q. Did you receive payment on any of these                2     A. Yeah. My wife and I pay those alternating
 3   receivables in January?                                     3   depending on if it's insurance or, you know, whatever,
 4     A. In where?                                              4   kind of split that stuff up.
 5     Q. In January. Did you receive payment?                   5     Q. So some months you pay utilities in Wyoming and
 6     A. No, I don't -- I don't think I did. I don't get        6   Arizona, and some months your wife does?
 7   paid that quickly for work I do.                            7     A. I don't pay any of the utilities in Arizona.
 8     Q. And it looks like you started the month off with       8   None of the utilities are in my name.
 9   $365 in cash; is that correct?                              9     Q. Again, you pay no utilities in Arizona, is that
10     A. Correct.                                              10   your testimony?
11     Q. On page 4 --                                          11     A. I -- I don't have any utilities in my name in
12     A. Well, a little bit more than that because I put       12   Arizona, that I'm aware of. I handed all that over
13   $60 into the -- into my debtor in possession operating     13   years ago.
14   account.                                                   14     Q. And on this operating report here, your bank
15     Q. Okay. And it looks like on page 4 of that             15   statement shows an ending balance of $60; is that
16   report, you're showing disbursements of around $2400; is   16   correct?
17   that correct?                                              17     A. Yeah. That was the opening month, that's
18     A. That's correct.                                       18   correct.
19     Q. So if you only had $365 in your DIP account, and      19     Q. On page 2 of the operating report, it shows an
20   you didn't receive any moneys from receivables in          20   ending cash balance of roughly $4400 though; isn't that
21   January, where did the money come from to pay for these    21   correct?
22   disbursements?                                             22     A. Well, that is accrual for the ending cash balance
23     A. Well, it was probably credit cards. And I'll          23   for January 30th, I believe.
24   tell you that in just a second.                            24     Q. So that's assuming that you had received all of
25       Yeah, most of that was on credit cards.                25   your receivables that you billed out that month?



                                                                                     4 (Pages 13 to 16)
